DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim18 is objected to because of the following informalities:
Claim 18, line 5: “than can be removed” should be “that can be removed”
Claim 18, line 13: “the starting ferrocene substrate molecule” should be “the ferrocene-substrate molecule”
Claim 18, line 14: “measured used” should be “measured” or “used”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim(s) 1, 8, and 19, the phrase "such as" renders the claim(s) indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Subsequent dependent claims 2-7 are rejected due to their dependencies on rejected base claim 1.
Subsequent dependent claims 9-17 are rejected due to their dependencies on rejected base claim 8.

Claim 1 recites “a signal” in line 6.  It is unclear whether this signal is the same as the electrical signal in the claim.  It is suggested to change into “a second signal.”
Claim 1 recites “the receptor” and “the substrate” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  In line 3, “a receptor-substrate interaction” is not a sufficient basis for them.
Subsequent dependent claims 2-7 are rejected due to their dependencies on rejected base claim 1.
Claim 2 recites the limitations "on-on mechanism” and “on-off mechanism" in lines 1-2.  It is unclear what mechanism is an on-on mechanism or an on-off mechanism.
Subsequent dependent claim 3 is rejected due to its dependency on rejected base claim 2. 
small" in claim 3 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term "low" in claim 3 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites “a DEVD substrate” in line 1.  It is unclear this DEVD substrate is the same substrate or a different substrate as claimed in claim 1.
Claim 5 recites “the capase-3 enzyme sensor” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear this capase-3 enzyme sensor is the same biosensor as claimed in claim 1.  
Claim 5 recites “the ferrocene sensor molecule” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear this ferrocene sensor molecule is the same ferrocene core as claimed in claim 4.
Claim 5 recites “a substrate” in line 3.  It is unclear whether this substrate is the same as the substrate as claimed in claim 1 or whether this substrate is the same DEVD substrate as claimed in claim 4.
The term "highly" in claim 7 is a relative term which renders the claim indefinite.  The term "highly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would It is suggested to delete “highly.”

Claim 8 recites “the receptor” and “the substrate” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  In line 3, “a receptor-substrate interaction” is not a sufficient basis for them.
Claim 8 recites “a substrate” in line 9.  It is unclear this substrate is the same as the substrate as claimed in line 6.
Claim 8 recites “a particular enzyme” in line 9.  It is unclear this particular enzyme is the same as any of the disease or pathogen related enzymes in the claim.
Claim 8 recites “the specific enzyme” in line 10.  It is unclear whether this specific enzyme is the same as any of the disease or pathogen related enzymes in the claim or whether this specific enzyme is the same as the particular enzyme in the claim.
Subsequent dependent claims 9-17 are rejected due to their dependencies on rejected base claim 8.
Claim 9 recites “the specific enzymes” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “the specific enzyme” in claim 8 is not sufficient antecedent basis.  Further, it is unclear whether these specific enzymes are the same as any of the disease or pathogen related enzymes as claimed in claim 8 or whether any of them is the same as the particular enzyme (or the specific enzyme) as claimed in the claim 8.
Claim 10 recites “the selected enzyme” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear whether this the selected 
Claim 10 recites “the ferrocene substrate bioconjugates are” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear whether this ferrocene substrate bioconjugates is the same bioconjugates in the claim.
Claim 11 recites “the ferrocene substrate bioconjugates are” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “target selected enzymes” in lines 1-2.  It is unclear whether these target selected enzymes are the same as the disease or pathogen related enzymes as claimed in claim 8 or whether any of them is the same any the particular enzyme (or the specific enzyme) as claimed in claim 8.
Claim 11 recites “redox potentials” in line 2.  It is unclear whether any of these redox potentials is the same as the redox potential claimed in claim 8.
Claim 12 recites the limitations "on-on mechanism” and “on-off mechanism" in lines 1-2.  It is unclear what mechanism is an on-on mechanism or an on-off mechanism.
The term "small" in claim 13 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term "low" in claim 13 is a relative term which renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
Claim 13 recites “an enzyme” in line 2.  It is unclear these target selected enzymes are the same as the particular enzyme or the specific enzyme as claimed in the claim 8.
Claim 14 recites “a DEVD substrate” in line 1.  It is unclear this DEVD substrate is the same or a different substrate as claimed in claim 8.
Claim 14 recites “a ferrocene core” in line 1.  It is unclear this ferrocene core is the same ferrocene molecule as claimed in claim 8.
Subsequent claim 15 is rejected due to its dependency on rejected claim 14.
Claim 15 recites “the caspase-3 enzyme sensor” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear whether this caspase-3 enzyme sensor is the same as the biosensor as claimed in claim 8.
Claim 15 recites “redox potentials” in line 2.  It is unclear whether any of these redox potentials is the same as the redox potential claimed in claim 8.
Claim 15 recites “the ferrocene sensor molecule” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 15 recites “a substrate” in line 2.  It is unclear whether this substrate is the same substrate as claimed in claim 8 or the same DEVD substrate ad claimed in claim 14. 
Claim 16 recites “a ferrocene molecule” in line 2.  It is unclear this ferrocene molecule is the same ferrocene molecule as claimed in claim 8.
.
The term "highly" in claim 17 is a relative term which renders the claim indefinite.  The term "highly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is suggested to delete “highly.”

The term "simple" in claim 18 is a relative term which renders the claim indefinite.  The term "simple" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is suggested to delete “simple.”
Claim 18 recites “the ferrocene molecule” in lines 5, 8, 10.  There is insufficient antecedent basis for this limitation in the claim.  The limitation “a ferrocene molecule signal unit” is not sufficient antecedent basis for them.  It is suggested to change into “a ferrocene molecule” in line 5 to serve as the antecedent basis.
Claim 18 recites “the enzyme of interest” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “enzyme activity” in line 10.  It is unclear this enzyme activity is the same as the enzyme activity claimed in line 5.  It is suggested to change into “the enzyme activity.”
.

The term "optimized" in claim 19 is a relative term which renders the claim indefinite.  The term "optimized" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the claims and specification, the optimized biosensor is defined by having the ability to quantify a specific enzyme analyte using a receptor-substrate interaction and an on-on observable detection, but does not define the extent the biosensor is optimized.  It is suggested to delete “optimized.”
Claim 19 recites “the cyclic voltammetry measurements” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “cyclic voltammetry measurements.”
Examiner notes that all suggestions are proposed at Examiner’s best efforts, but suggestions in some places are not possible.  Applicant is invited to amend all the claims as a whole for clarity and consistency using definite language to claim the subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodich (S.M. Rodich, Development of Enzyme-responsive Ferrocene Bioconjugates as Electrochemical Biosensors, Master Thesis, August 2016).
Regarding claim 1, Rodich teaches a method for detecting disease or pathogen related enzymes (page 19, lines 1-2: produce enzyme-responsive small molecules; lines 3-4: e.g., the enzyme caspase-3 in solution; page 20, last two lines: elevated extracellular caspase-3, i.e., an enzyme, concentrations are associated with tumor cells responding to radiation therapy) using electrochemical biosensors (Title: as electrochemical biosensors), the method comprising the steps of: 
using a receptor-substrate interaction of a biosensor (page 19, line 5: upon cleavage of the DEVD moiety from the ferrocene bioconjugates; here the DEVD moiety is deemed to be the substrate and ferrocene deemed to be the receptor) to provide quantifiable information about a specific analyte (page 19, lines 3-4: to detect the enzyme caspase-3 in solution by observing the shift in electrochemical signal, i.e., redox potential), 

wherein the electrical signal so produced is used to provide quantification of disease or pathogen biomarkers in solution (page 19, lines 3-4: to detect the enzyme caspase-3 in solution by observing the shift in electrochemical signal, i.e., redox potential; page 20, last two lines: elevated extracellular caspase-3 concentrations are associated with tumor cells responding to radiation therapy; here caspase-3 is deemed to be a disease or pathogen biomarker).

Regarding claim 2, Rodich teaches the receptor-substrate interaction operates as an on-on mechanism (here, the disclosed method by observing the shift in redox potential elicited upon cleavage of the DEVD moiety from the ferrocene bioconjugates is deemed to be an on-on mechanism), rather than as an on-off mechanism (page 18, last para., line 4-5: the first generation library of avidin-responsive complexes were ‘turn-off’; that is, the signal decreased with increasing analyte concentration; and thus this first generation library of avidin-responsive complexes that were ‘turn-off’ is deemed to be an on-off mechanism). 



Regarding claim 4, Rodich teaches a DEVD substrate (page 19, line 3: the peptide moiety Asp-Glu-Val-Asp (DEVD)) with a ferrocene core (page 19, lines 6-7: the bioconjugates contained a ferrocene core) is used to quantify capasc-3 enzyme in solution (page 19, lines 3-4: to detect the enzyme caspase-3 in solution).

Regarding claim 5, Rodich teaches the capase-3 enzyme sensor (page 77, line 3: cyclic voltammetry experiments with 3 and 4, the DEVD-ferrocene bioconjugates) produces shifts in redox potentials on the order of 300 mV and greater (page 78, line 2: the ~300 mV shift in both Epa and Epc observed) by enzyme action of the ferrocene sensor molecule tagged with a substrate specific for caspase-3 enzyme (page 19, lines 3-5: to detect the enzyme caspase-3 in solution by observing the shift in electrochemical signal, i.e., redox potential; thus the shift in redox potential is deemed to be an enzyme action of caspase-3 of the ferrocene sensor molecule, i.e., tag ferrocene, tagged with the DEVD substrate that is specific for caspase-3 enzyme).
Further, the limitation “on the order of 300 mV and greater” is deemed to be inherent characteristics of the capase-3 enzyme sensor and does without further positively reciting any step to be performed in the claimed method.  Rodich teaches all steps of the claimed method and all structural limitations of the biosensor with the same 

Regarding claim 6, Rodich teaches the biosensor has three components, a linker (page 21, line 4: a thiolate linker for immobilization) for attachment to an electrode surface (page 141, para. 2, lines 3-7: the bioconjugates immobilized on a gold surface, of gold electrodes, by the use of different thiolate linkers), a ferrocene signal unit (page 21, line 1: the ferrocene-peptide enzyme responsive complexes) comprising a ferrocene molecule (page 21, line 2: redox tag ferrocene) and a substrate (page 21, line 2: caspase-3 substrate DEVD) that can he removed from the ferrocene molecule (page 19, line 5: upon cleavage of the DEVD moiety from the ferrocene bioconjugates; thus the DEVD substrate can be removed from the ferrocene molecule).

Regarding claim 7, Rodich teaches a highly reversible (page 2, para. 2, lines 3-5: small inorganic compounds such as ferrocene can serve as an effective redox tag because of the predictable, well-studied, reversible metal-based redox behaviors in solution) Fe2+/3+ redox couple of ferrocene (page 3, Fig. 2 title: the FeIII/FeII couple in ferrocene derivatives) is used as an electrochemical signal for analyte detection (page 2, para. 2, line 1: changes in redox activity can serve as an effective electrochemical signal).

Regarding claim 8, Rodich teaches a method for detecting disease or pathogen related enzymes (page 19, lines 1-2: produce enzyme-responsive small molecules; 
using a receptor-substrate interaction of a biosensor (page 19, line 5: upon cleavage of the DEVD moiety from the ferrocene bioconjugates; here the DEVD moiety is deemed to be the substrate and ferrocene deemed to be the receptor) to provide quantifiable information about a specific analyte (page 19, lines 3-4: to detect the enzyme caspase-3 in solution by observing the shift in electrochemical signal, i.e., redox potential), 
wherein the receptor-substrate interaction produces an observable shift in redox potential (page 25, lines 1-2: yield a shift in redox potential upon enzyme interaction), rather than the depletion of a signal, such as current (page 25, para. 2, lines 2-3: rather than a simple decrease in signal current), upon interaction of the receptor with the substrate (page 19, line 5: upon cleavage of the DEVD moiety from the ferrocene bioconjugates); 
using the quantifiable information so obtained for disease or pathogen detection in a human body (page 26, lines 6-9: the ability to detect and measure caspase-3 concentration in solution could have medical uses in cancer treatment due to the measurement of elevated serum caspase-3 levels present during radiation therapy; page 7, para. 2, lines 1-2, 4: changes in enzyme concentration, e.g., caspase-3 in tumor cells, can be a result of a change or problem in the body); and

The designation “is used as a sensor electrode” is deemed to be intended use and does not positively recite any step to be performed in the method.  Rodich teaches the ferrocene molecule tagged with the substrate DEVD specific for a particular enzyme, i.e., the caspase-3, and thus the combined ferrocene molecule and the substrate is capable of being used as a sensor electrode.  Since Rodich discloses all steps of the claimed method and all structural limitations of the claimed biosensor, the instant claim is not distinguished from the prior art and not patentable. 

Regarding claim 9, Rodich teaches the specific enzyme is caspase-3 (page 19, lines 3-4: enzyme caspase-3).

Regarding claim 10, Rodich teaches the ferrocene molecule which is tagged with the substrate comprises a bioconjugates (page 19, line 6: the bioconjugates), and wherein the selected enzyme (page 19, lines 3-4: enzyme caspase-3) has the ability to consume the ferrocene substrate bioconjugate (page 19, line 5: upon cleavage of the 
Further, the designation “has the ability to consume the ferrocene substrate bioconjugate to produce a new ferrocene molecule which has a new, detectable and measurable electrochemical signal” is deemed to be inherent.  Since the prior art uses the same enzyme, caspase-3, as the disclosure of the specification, it must have the same property, i.e., the ability to consume the ferrocene substrate bioconjugate to produce a new ferrocene molecule which has a new, detectable and measurable electrochemical signal as claimed.

Regarding claim 11, Rodich teaches the ferrocene substrate bioconjugates (page 19, line 3: the peptide moiety DEVD; line 7: a ferrocene core; here the DEVD and the ferrocene are formed into bioconjugates) are responsive to target selected enzymes (page 19, lines 3-4: the enzyme caspase-3) to provide shifts in redox potentials (page 19, lines 3-5: to detect the enzyme caspase-3 in solution by observing the shift in electrochemical signal, i.e., redox potential).
The designation “changes of > 300 mV” for the shifts is deemed to be inherent characteristics of the ferrocene substrate bioconjugates that is responsive to target enzymes without further positively reciting any step to be performed in the claimed 

Regarding claim 12, Rodich teaches the receptor-substrate interaction operates as an on-on mechanism (here, the disclosed method by observing the shift in redox potential elicited upon cleavage of the DEVD moiety from the ferrocene bioconjugates is deemed to be an on-on mechanism), rather than as an on-off mechanism (page 18, last para., line 4-5: the first generation library of avidin-responsive complexes were ‘turn-off’; that is, the signal decreased with increasing analyte concentration; and thus this first generation library of avidin-responsive complexes that were ‘turn-off’ is deemed to be an on-off mechanism). 

Regarding claim 13, Rodich teaches the biosensor is a small, low molecular weight sensor rather than a larger peptide, RNA/DNA or an enzyme which is a part of the biosensor itself (page 19, lines 1-2: to produce enzyme-responsive small molecules; thus the biosensor is deemed to be a small, low molecular weight sensor).

Regarding claim 14, Rodich teaches a DEVD substrate (page 19, line 3: the peptide moiety Asp-Glu-Val-Asp (DEVD)) with a ferrocene core (page 19, lines 6-7: the bioconjugates contained a ferrocene core) is used to quantify capasc-3 enzyme in solution (page 19, lines 3-4: to detect the enzyme caspase-3 in solution).

Regarding claim 15, Rodich teaches the capase-3 enzyme sensor produces shifts in redox potentials (page 19, line 4: the shift in redox potential) by enzyme action of the ferrocene sensor molecule tagged with a substrate specific for caspase-3 enzyme (page 19, lines 3-5: to detect the enzyme caspase-3 in solution by observing the shift in electrochemical signal, i.e., redox potential; thus the shift in redox potential is deemed to be an enzyme action of caspase-3 of the ferrocene sensor molecule, i.e., tag ferrocene, tagged with the DEVD substrate that is specific for caspase-3 enzyme).
Further, the limitation “> 300 mV” is deemed to be inherent characteristics of the capase-3 enzyme sensor without further positively reciting any step to be performed in the claimed method.  Rodich teaches all steps of the claimed method and all structural limitations of the biosensor with the same detection mechanism, and it must produce the same shift in redox potential of the capase-3 enzyme sensor, i.e., greater than 300 mV.

Regarding 16, Rodich teaches the biosensor has three components, a linker (page 21, line 4: a thiolate linker for immobilization) for attachment to an electrode surface (page 141, para. 2, lines 3-7: the bioconjugates immobilized on a gold surface, of gold electrodes, by the use of different thiolate linkers), a ferrocene signal unit (page 21, line 1: the ferrocene-peptide enzyme responsive complexes) comprising a ferrocene molecule (page 21, line 2: redox tag ferrocene) and a substrate (page 21, line 2: caspase-3 substrate DEVD) that can he removed from the ferrocene molecule (page 

Regarding claim 17, Rodich teaches a highly reversible (page 2, para. 2, lines 3-5: small inorganic compounds such as ferrocene can serve as an effective redox tag because of the predictable, well-studied, reversible metal-based redox behaviors in solution) Fe2+/3+ redox couple of ferrocene (page 3, Fig. 2 title: the FeIII/FeII couple in ferrocene derivatives) is used as an electrochemical signal for analyte detection (page 2, para. 2, line 1: changes in redox activity can serve as an effective electrochemical signal).

Regarding claim 18, Rodich teaches a method for detecting disease or pathogen related enzymes (page 19, lines 1-2: produce enzyme-responsive small molecules; lines 3-4: e.g., the enzyme caspase-3 in solution; page 20, last two lines: elevated extracellular caspase-3 concentrations are associated with tumor cells responding to radiation therapy) using electrochemical biosensors (Title: as electrochemical biosensors), the method comprising the steps of: 
providing a biosensor (page 140, para. 1, line 19: biosensors designed for enzyme concentration quantification) which is responsive to reactivity of specific enzymes (page 140, para. 1, line 18: enzyme-responsive bioconjugates), the biosensor having three components, a simple linker (page 21, line 4: a thiolate linker for immobilization) for attachment to an electrode surface (page 141, para. 2, lines 3-7: the bioconjugates immobilized on a gold surface, of gold electrodes, by the use of different 
wherein a reversible (page 2, para. 2, lines 3-5: small inorganic compounds such as ferrocene can serve as an effective redox tag because of the predictable, well-studied, reversible metal-based redox behaviors in solution) Fe2+/3+ redox couple of the ferrocene molecule signal unit (page 3, Fig. 2 title: the FeIII/FeII couple in ferrocene derivatives) is used as an electrochemical signal that is detected and measured (page 2, para. 2, line 1: changes in redox activity can serve as an effective electrochemical signal);
wherein the substrate is covalently attached to the ferrocene molecule (page 19, line 6: the bioconjugates, which includes the DEVD substrate and the ferrocene core; page 141, Table 14, linker between ferrocene and DEVD is lys or nitrogen atom, which is deemed to be covalently attachment) that is selectively targeted and known to be cleaved by the enzyme of interest (page 19, line 5: upon cleavage of the DEVD moiety from the ferrocene bioconjugates; thus the DEVD is deemed to be covalently attached to the ferrocene molecule);
wherein enzyme activity acts to remove the substrate from the ferrocene molecule (page 19, line 5: upon cleavage of the DEVD moiety from the ferrocene bioconjugates), thereby producing a new ferrocene molecule (here, the ferrocene molecules after the cleavage of the DEVD moiety is deemed to be a new ferrocene 
wherein a shift in redox potential can be detected between the starting ferrocene substrate molecule and the new ferrocene molecule (page 19, line 4: observing the shift in electrochemical signal, i.e., redox potential), the shift producing an electrical signal which is measured used to provide quantified information (the shift in redox potential is deemed to be an electrical signal providing quantified information);
using the quantifiable information so obtained to analyze enzyme concentrations associated with disease or pathogen detection in a human body (page 26, lines 6-9: the ability to detect and measure caspase-3 concentration in solution could have medical uses in cancer treatment due to the measurement of elevated serum caspase-3 levels present during radiation therapy; page 7, para. 2, lines 1-2, 4: changes in enzyme concentration, e.g., caspase-3 in tumor cells, can be a result of a change or problem in the body).

Regarding claim 19, Rodich teaches a method for detecting disease or pathogen related enzymes (page 19, lines 1-2: produce enzyme-responsive small molecules; lines 3-4: e.g., the enzyme caspase-3 in solution; page 20, last two lines: elevated extracellular caspase-3 concentrations are associated with tumor cells responding to radiation therapy) using electrochemical biosensors (Title: as electrochemical biosensors), the method comprising the steps of: 

wherein the cyclic voltammetry measurements so obtained (page 19, line 1: cyclic voltammetry) are used to provide quantified information (page 19, last line: the shift in oxidation/reduction potential) which can be used for disease or pathogen detection in a human body (page 20, lines 1-2: the amount of enzyme present in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795